 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                NORTHERN DISTRICT OF CALIFORNIA

 9                                         SAN FRANCISCO DIVISION

10   UNITED STATES OF AMERICA,         ) CASE NO. CR 19-00413 EMC
                                       )
11        Plaintiff,                   ) [PROPOSED] ORDER EXCLUDING TIME
                                       ) UNDER THE SPEEDY TRIAL ACT
12     v.                              )
                                       )
13   DANIEL HALPERN and CLAUDIA RANGEL )
     RODRIGUEZ,                        )
14                                     )
          Defendants.                  )
15                                     )

16

17          On February 12, 2020, the parties appeared for a status conference. The Court set a further status
18 conference on April 15, 2020. At the hearing the parties agreed and the Court further ordered that the

19 time in which the defendants must be brought to trial pursuant to the Speedy Trial Act, 18 U.S.C. § 3131

20 et seq. be excluded between February 12, 2020 and April 15, 2020, for effective preparation of counsel.

21          Therefore, for good cause shown, the Court finds that failing to exclude time between February
22 12, 2020 and April 15, 2020, would deny counsel the reasonable time necessary for effective

23 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

24 Court further finds that the ends of justice served by excluding the time between February 12, 2020 and

25 April 15, 2020, from computation under the Speedy Trial Act outweigh the best interests of the public

26 and the defendants in a speedy trial.

27          IT IS HEREBY ORDERED that the matter is set before this Court on April 15 2020 at 2:30 p.m.
28 for a further status conference, and that the time between February 12, 2020 and April 15, 2020, shall be

     [P] ORDER EXCLUDING TIME                       1
     CR 19-00413 EMC
 1 excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

 2         IT IS SO ORDERED.

 3

 4 DATED: February 14, 2020

 5                                                          ________________________
                                                            HON. EDWARD M. CHEN
 6
                                                            United States District Judge
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [P] ORDER EXCLUDING TIME                    2
     CR 19-00413 EMC
